DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest that an oxygen rich transition metal nitride work function block wrapped around each of the gate dielectric layer and the at least one nanosheet layer segment, and a capping layer wrapped around an outer surface of the work function material block as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest a device template disposed between the first source/drain and the second source/drain, wherein the at least one nanosheet layer segment is between the device template and the substrate; a gate dielectric layer on the device template; an oxygen rich transition metal nitride work function block on the gate dielectric layer, the at least one nanosheet layer segment(s), and between the device template and a top one of the at least one nanosheet layer segment(s) as required by independent claim 8.
The search of the prior art does not disclose or reasonably suggest an oxygen rich transition metal nitride work function block wrapped around each of the gate dielectric layer and the at least one nanosheet layer segment, wherein the gate dielectric layer is on the substrate and between the substrate and the oxygen rich transition metal nitride work function block a capping layer wrapped around an outer surface of the work function material block, wherein the capping layer is an oxygen diffusion barrier as required by amended independent claim 15.
Claim 2-7, 9-15, and 16-20 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/12/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891